Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Maki Saitoh on August 2, 2022.
The application has been amended as follows: 
	Claim 1 Lines 10-11, “…(i) a first colored resin for a first predetermined time period, and (ii) a second colored resin material …” has been amended to read, “…(i) the first colored resin for a first predetermined time period, and (ii) the second colored resin material ….”
Allowable Subject Matter
Claims 1-4 are allowable as amended by the Applicant, and through the Examiner’s Amendment.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the second colored resin penetrates a center portion of the first colored resin under a state in which a region on an outer circumferential surface of the cavity is coated-2-Application No. 16/250,226 with the first colored resin, where the region corresponds to the gradation region, and then (ii) the first colored resin penetrates a center portion of the second colored resin located inside the cavity of the mold, such that the first colored resin is caused to flow while stretching the second color resin, so as to form: (a) the colored layer on the outer circumferential side of the base material layer, and (b) the coating layer on the outer circumferential side of the colored layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, Page 5 Line 1 to Page 7 Line 5, filed July 26, 2022, with respect to the §103 rejection of Claim 1 as unpatentable over Abe et al. (2008/0317989) have been fully considered and are persuasive.  The §103 rejection of Claim 1 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736